 

Exhibit 10.1

 

 

Second Amendment to Customer Agreement

 

This Second Amendment (this “Second Amendment”) to the Customer Agreement, which
was amended on July 1, 2016 (the “Agreement”), is dated as of July 17, 2017,
between Church & Dwight Co., Inc., with offices at 500 Charles Ewing Blvd.,
Ewing, New Jersey 08628 (“C&D”) and Neoteric Cosmetics, Inc., with offices at
4880 Havana Street, Suite 400, Denver, Colorado 80239-0019 (“Customer”).

W I T N E S S E T H:

WHEREAS, C&D and/or one or more of its affiliates manufactures and/or markets,
sells and distributes various products throughout the world and is interested in
having Customer continue to sell and distribute certain of C&D’s products; and

WHEREAS, Customer wishes to continue to sell and distribute certain of C&D’s
products in certain specified retailer channels in the United States;

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein the parties hereby agree as follows:

 

1.

Renewal of Term.  Pursuant to Section 2 of the Agreement, the parties hereby
acknowledge that the Agreement is renewed for an additional one (1) year term
ending on December 31, 2018.

 

2.

Amendments.  The following provisions of the Agreement are hereby amended.

a.  Section 2 of the Agreement is hereby amended as follows:

Effective January 1, 2018, the words and numbers “one hundred and eighty (180)
days” shall be replaced with the words and numbers “thirty (30) days.”

c. Section 7(b) of the Agreement is hereby amended to include the following
sentence immediately following the end of 7(b):

“Customer agrees to expend an appropriate amount of marketing, advertising and
sales promotion activities for the ULTA Authorized Specialty Retailer account in
2018 and not less than it incurred in 2017 as was agreed to between Customer and
ULTA”.

 

3.

Ratification. Except as specifically amended hereby, the Agreement shall remain
in full force and effect, without modification, and is hereby ratified and
confirmed.

 

4.

Amendment.  In the event of a conflict between a provision of the Agreement and
this Second Amendment, the provisions of this Second Amendment shall
control.  Any prior or other agreements or representations between the parties
regarding such matters shall be null and void unless expressly set forth in this
Second Amendment.




--------------------------------------------------------------------------------

 

 

5.

Counterparts.  This Second Amendment may be executed and delivered in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

6.

Entire Agreement.  This Second Amendment, including the schedules hereto, and
the Agreement, which as described herein, shall remain in effect and govern the
terms of distribution of Batiste and Toppik products by Customer, contain the
entire understanding of the parties with respect to the subject matter of this
Second Amendment and the Agreement and supersede all prior agreements and
understandings between the parties hereto with respect to the transactions
contemplated by this Second Amendment and the Agreement. There are no
representations, promises, warranties, covenants or undertakings other than
those expressly set forth in or provided for in this Second Amendment and the
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective duly authorized representatives as of the date
first written above.

NEOTERIC COSMETICS, INC.CHURCH & DWIGHT CO., INC

By: /s/ Mark GoldsteinBy: /s/ Gina Hall

Name:  Mark GoldsteinName: Gina Hall

Title:  CEOTitle: VP Sales

 

 